Title: To George Washington from John Churchman, 5 September 1792
From: Churchman, John
To: Washington, George



Baltimore September 5th 1792.

Having waited with patience for several Years, in hopes the National Legislature would do something towards fitting out one or two vessels on a Voyage of experiment, yet notwithstanding the report of the Committee of Congress was adopted last Session, & a Bill brought in and read the second time, it did not pass into a Law.
Now agreeable with the advice of some of my Friends, I have proposed to go to Europe in the Ship Friendship Captain Smith who is to leave this port for London the 10th day of the present month. Before my departure I had a desire of coming to Mount Vernon, but was afraid of interfereing with a croud of other Visitors,

and it was with difficulty I could prevail upon myself to be the Occasion of so much trouble as the present Farewell Letter, but as I go to prove the principles of the Magnetic Atlas, from the favourable reception this little work has met with, I humbly hope to be pardoned. In order to bring these principles to the test, I have been engaged in making an extensive set of Tables, to reduce them to practice, without the trouble of measuring angles, or making calculations by the marriner. on this account I wish to make a number of observations, on the western coast of Europe, this business I percieve must be very expensive.
As the different Governments of Europe have thought subjects of this kind worthy of their encouragement, it may be useful for me to keep up a correspondence at some of the Courts abroad, for this reason it might be highly useful for me to get into the good graces of the American Ministers residing at London and Paris. I shall therefore be happy to be the bearer of a line to each or either of them, as by these means my well meant endeavours may be promoted in part without any additional expence to the public. & if any good should arise from the present scheme, with Justice will it be said that it came by & through the President of the United States, but I dare not solicit any letter to the Marquis de la Fayette the Washington of France.
Should I be favoured with any commands at this time, they will come safe to the care of James Clark Merchant in this Town, in whose Ship I am to sail.
Indeed the Secretary of the Treasury has kindly written to both of the said American Ministers at London & Paris on my behalf. yet if some thing further is now added this kindness will ever be remembered by me with gratitude. Its true I have also many other Letters to & from certain Scientific Characters. among which is one from the good Bishop White to his Friend in London. Judge Johnson has obligingly written to his Brother the Consul General in the same City in my favour. &c.
I take the Liberty to mention that I have furnished myself with a number of copies of a Map & description of the Federal City of Washington, which was engraved for the Magazine, all of which I hope to put in such hands on the other side of the Ocean, as to place that new City in a favourable light, & as a larger Map of the same is expected soon to be finished & published I expect also to procure some of that impression for the same purpose. With the

greatest sentiments of respect, I hope to be permitted to make an humble offering of my service & esteem

John Churchman

